ITEMID: 001-97997
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF BELENYESI v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1949 and lives in Budapest.
5. On 1 March 1993 the applicant filed for divorce before the Pest Central District Court.
6. On 6 January 1995 the court dissolved the marriage and placed the couple's minor child with the respondent. It regulated the child maintenance and the use of the family home. On 25 August 1995 the Budapest Regional Court upheld the first-instance decision.
7. In the ensuing proceedings concerning the matrimonial property, on 2 February 1999 the court gave the ownership of the commonly used flat and a weekend-house to the applicant while granting the possession of their shop to her ex-husband. It also ordered the applicant to pay the difference in value of the different properties.
8. On appeal, on 25 March 2000 the Budapest Regional Court reversed the first-instance decision. The applicant lodged a petition for review with the Supreme Court. On 23 April 2002 the Supreme Court, finding that the Regional Court's decision had been in compliance with the law, upheld it. This decision was served on the applicant on 19 June 2002.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
